SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 November 2, 2011 Date of Report (Date of earliest event reported) Hotel Outsource Management International, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 13-4167393 (State or Other Jurisdiction of Commission File (I.R.S. Employer Incorporation or Organization) Number Identification No.) 80 Wall Street, Suite 815, New York, New York (Address of Principal Executive Offices) (Zip Code) 212-344-1600 Registrant’s telephone number, including area code (Former Name or former Address, if Changed Since Last Report) Item 1.01 – Entry into a Material Definitive Agreement On October 26, 2011, HOMI Industries Ltd (“HOMI Industries”), which is a wholly owned subsidiary of Hotel Outsource Management International, Inc. (“HOMI”), entered into a loan agreement with Ilan Bahry, Amir Schechtman and Oded Yeoshoua (collectively, “Lender”) pursuant to which Lender shall loan HOMI Industries the sum of $108,000. HOMI owns a turnkey computerized minibar system, including 270 HOMI® computerized minibars, 19 HOMI® External Dry Sections, a central unit and a license to HOMI® software, which HOMI Israel Ltd (“HOMI’s Affiliate”) has installed at the Leonardo Plaza Hotel (the “Hotel”), located in Jerusalem, Israel (the “Minibar System”) and which HOMI’s Affiliate will operate for the Hotel under an outsource operation agreement which HOMI’s Affiliate signed with the Hotel (the “Outsource Operation”). HOMI Industries will make monthly payments to Lender towards repayment of the Loan, commencing January 1, 2011. These payments (“Monthly Repayments”) will not be in a fixed amount. The amount of each Monthly Repayment will be computed on the basis of HOMI’s Affiliate’s revenues from the Outsource Operation. HOMI’s Affiliate shall invoice the Hotel for the full amount of the net revenues from the Outsource Operation (“Net Revenues”).From the sum equal to the Net Revenues, HOMI Industries will deduct (a) the cost of goods to be sold via the Minibar System; (b) labor costs; (c) a maintenance fee of the equivalent of $0.06 per minibar per day; and (d) a management fee of 8% of Net Revenues (collectively, “Operational Payments”). Until completion of the first 7 years of the Loan Agreement (the “Milestone”), on a monthly basis, if Net Revenues, as collected by HOMI’s Affiliate, exceed Operational Payments by the equivalent of at least $3,250, then the amount of the Monthly Repayment which HOMI Industries will pay to Lender shall be equal to 60% of all such excess; if Net Revenues from Hotel, as collected by HOMI’s Affiliate, exceed Operational Payments by more than the equivalent of $1,950 but less than the equivalent of $3,250, then the amount of the Monthly Repayment which HOMI Industries will pay to Lender shall be the equivalent of exactly $1,950.If Net Revenues from Hotel, as collected by HOMI’s Affiliate, exceed Operational Payments by less than the equivalent of $1,950, then the amount of the Monthly Repayment which HOMI Industries will pay to Lender shall be a sum equal to 100% of all such excess; and if Net Revenues from Hotel, as collected by HOMI’s Affiliate, do not exceed Operational Payments, then no Monthly Repayment will be made to Lender for that month. Once the Milestone has been reached, each Monthly Payment will be in an amount equal to 60% of the sum, if any, by which Net Revenues, as collected by HOMI’s Affiliate, exceeded Operational Payments, for that month. 2 HOMI Industries shall continue to effect the Monthly Payments to Lender for as long as the Outsource Operation continues in respect of the Minibar System. If and when the aggregate total of such Monthly Repayments exceeds the principal of the Loan, such repayments shall be deemed interest on the Loan. If the Outsource Operation is terminated prior to December 31, 2019, and the minibar system is removed from the hotel, HOMI Industries will, at its own cost, have the Minibar System reinstalled in another hotel with similar revenue earning capacity as the Hotel within three months of its removal from the Hotel.In the event HOMI Industries does not have the Minibar System placed in another similar hotel within three months of termination of its outsource agreement, HOMI Industries shall, within the three months following that six month period, transfer the rights granted to Lender under this agreement to a similar minibar system owned by HOMI Industries or one if its affiliates, instead of the initial Minibar System, and Monthly Repayments will be computed in relation to the replacement minibar system. HOMI Industries has previously entered into similar agreements with Lender and intends to enter into similar agreements with other third parties in the future. Item 9.01 –Financial Statements and Exhibits (d) Exhibits Exhibit No.Description Loan Agreement between HOMI Industries Ltd and Ilan Bahry, Amir Schechtman and Oded Yeoshoua dated October 26, 2011 3 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereto duly authorized. November 2, 2011 Hotel Outsource Management International, Inc. By: /s/ Jacob Ronnel Name: Jacob Ronnel Title: Chief Executive Officer 4 Exhibit Index Exhibit No.Description of Exhibit Loan Agreement between HOMI Industries Ltd and Ilan Bahry, Amir Schechtman and Oded Yeoshoua dated October 26, 2011 5
